DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2021 has been entered.
 Response to Arguments
As indicated in the interview summary mailed 2 July 2021, for the interview conducted on 29 June 2021, the amendment to claim 1 to recite “sodium carbonate” is sufficient to overcome the prior grounds of rejection for claim 1.  In addition, the amendment to claim 15 to also recite “sodium carbonate” is similarly sufficient to overcome the prior grounds of rejection for claim 15.  The additional amendment to claim 15 to recite that the wand comprised “a jet and a pulsating mechanism that is configured to pulsate the electrolyzed water through the jet in a pulsated manner” is an additional feature that overcomes the prior grounds of rejection.  
However, further searching was conducted by the Office in view of the narrowed scope of claims 1 and 15.  New grounds of rejection necessitated by Applicant’s amendment are presented below in view of Setoyama et al (WO 97/46489) and/or Carter et al (US 2006/0076064).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2004/0094406) in view of Field et al (US 2007/0187261), Chang (US 2004/0020835) and Setoyama et al (WO 97/46489).
Sawada shows (see fig. 1 (reproduced herein), and paragraphs [0012], [0031]-[0039] and [0043]) a cleaning system comprising an electrolytic cell that comprises an anode compartment (3) comprising an anode (5), a cathode compartment (4) comprising a cathode (6, annotation added in reproduction, see also fig. 3 of Sawada), an anolyte solution disposed in the anode compartment and comprising sodium bicarbonate, and a recirculation loop (16) that was configured to recirculate the anolyte through the anode chamber.
Sawada fails to teach the cleaning system comprising (1) “a vehicle” as claimed comprising a wand coupled to the vehicle and a pump configured to pump the electrolyzed water from the electrolytic cell to the wand, (2) a magnet that applies a magnetic force to the electrolyzed water to condition the electrolyzed water prior to delivery to a surface to be cleaned, or (3) the anolyte disposed in the anode compartment comprising sodium carbonate.
Regarding (1), Field et al teach (see abstract, figs. 7 and 10A) a cleaning system which comprised a vehicle (“mobile hard floor surface cleaner” 100) and an electrolytic cell for generating anolyte and catholyte solutions to be applied by the vehicular cleaning system.  Field et al teach (see fig. 17 and paragraph [0202]) that the mobile cleaning system could also include a wand (387A and 387B) for providing the generated cleaning fluid (electrolyzed alkaline water) to a surface to be cleaned.  Field et al also teach (see paragraph [0142]) the presence of pumps necessary for moving fluid around the 
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the electrolytic cell system of Sawada for use in the vehicular cleaning system of Field et al to achieve the benefits of the system of Sawada in a mobile cleaning system as taught by Field et al in addition to the wand adapted for hand-directed application of the cleaning fluid to a surface to be cleaned.  As noted, Field et al suggest providing a pump as necessary for moving fluid around the system, such as for moving the electrolyzed water from the electrolytic cell to the wand.  
Regarding (2), Field et al teach (see paragraph [0155]) that the liquid distribution path of cleaning vehicle 100 could also include one or more filters for removing selected components or chemicals from the produced EA water (electrolyzed alkaline water).  
Chang teaches (see abstract, paragraphs [0001] and [0006]) a treatment station which included a magnet to induce a magnetizing effect on water there by producing water having high cleaning and washing function.
Therefore, it would have been obvious to one of ordinary skill in the art to have added the magnet of Chang to the system of Sawada et al as modified by Field et al according to the suggestion of Field et al of providing additional treatments on the electrolyzed water for the purpose of combining the effect of the electrolyzed water of Sawada et al/Field et al with the enhanced cleaning and washing function of water treated by a magnet as taught by Chang.  Since Field et al suggested treatment of the electrolyzed water, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the magnet of Chang at a location downstream from the electrolytic cell so that it effected the magnetic treatment on “electrolyzed water”. 
Regarding (3), Sawada teaches (see paragraph [0012]) various anolyte compositions such as calcium carbonate, sodium bicarbonate, sodium chloride, ammonium chloride, calcium chloride and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized sodium carbonate as the electrolyte addition to the water of Sawada as suggested by Setoyama et al for the purpose of avoiding dangerous chlorine gas production and also to avoid discoloration/bleaching problems associated with using the chloride-based electrolytes of Sawada when adapting the cell of Sawada to produce the electrolyzed water for use in cleaning in accordance with the teachings of Field et al.  
Regarding claim 2, since Field et al suggested treatment of the electrolyzed water, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the magnet of Chang at a location downstream from the electrolytic cell.  
Regarding claim 13, the cathode compartment of Sawada included an inlet for feeding water into the cathode compartment.  When the electrolytic cell of Sawada was operated, the cathode compartment released all of its fluid (as alkaline water) while all of the anolyte was recirculated, such that the cathode compartment released more fluid which was not recirculated than did the anode compartment.  
Regarding claim 14, Field et al teach (see fig. 11 and paragraph [0163]) that the apparatus included a valve (195) capable of switching between delivering electrolyzed oxidizing water and electrolyzed alkaline water or a combination thereof to the surface to be cleaned.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2004/0094406) in view of Field et al (US 2007/0187261), Chang (US 2004/0020835) and Setoyama et al (WO 97/46489) as applied to claim 1 above, and further in view of Guastella et al (US 2012/0228145).
Regarding claim 3, Sawada fails to teach using softened water to be fed to the electrolytic cell.
Guastella et al teach (see paragraphs [0028] and [0046]) providing a water softener in a water supply system for an electrolytic cell used to produce electrolyzed water.  The water softener has the function of softening the water to prevent the internal components of the electrolytic cell from being exposed to hard water (i.e. water that possessed mineral content of calcium and/or magnesium that could result in scale deposition on the internal components of the electrolytic cell.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a water softener as taught by Guastella et al to the system of Sawada for the purpose of ensuring that the water entering the electrolytic cell of Sawada did not contain “hard” mineral components such as calcium and/or magnesium that could result in scale deposition inside the electrolytic cell. 
Regarding claim 12, Sawada fails to teach a sensor configured to measure a quality of the anolyte water and also fails to teach the system being configured to stop either the flow of water or electric current when the sensor measured a reading that was outside of a set range.
Guastella et al teach (see fig. 10 and paragraphs [0074]-[0075]) providing a sensor (conductivity probe 184) that measured a quality (conductivity) of the water that was used as the anolyte in an electrolytic cell (172).  The system also included a valve (178) capable of stopping the flow of water into the electrolytic cell and Guastella et al imply that the flow of water was ceased in reaction to the measured conductivity (see paragraph [0075]).  Guastella et al additionally teach (see paragraph [0082]) that the conductivity of the solution effected the rate of current consumption within the electrolytic cell.
.   
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2004/0094406) in view of Field et al (US 2007/0187261), Chang (US 2004/0020835) and Setoyama et al (WO 97/46489) as applied to claim 1 above, and further in view of Carter et al (US 2006/0076064).
Field et al teach applying the electrolyzed water to the surface to be cleaned, but fails to teach the applying step occurring in a pulsating manner nor a valve that is configured to deliver the water in a pulsated or sonicated manner.
Carter et al teach (see fig. 1, paragraphs [0003]-[0006] and [0021]-[0022]) that spray cleaning of carpets can be enhanced by adapting the spraying assembly to provide a pulsed spray of water and/or cleaning solution to a surface.  The apparatus included a “pulse valve assembly (140)” for effecting the pulsing of pressure of the applied cleaning solution which enhanced the cleaning by increasing the agitation experienced by the surface to be cleaned.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a pulsating valve (i.e. a pulsating mechanism) as taught by Carter et al to the wand of Field et al for the purpose of enhancing the cleaning effect by increasing the agitation experienced by the surface to be cleaned as taught by Carter et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2004/0094406) in view of Field et al (US 2007/0187261) and Chang (US 2004/0020835) as applied to claim 1 above, and further in view of Abramowitz et al (US 2002/0158018).

Abramowitz et al teach (see abstract, paragraph [0024], and claim 5) utilizing a sensor for detecting the conductivity of the water being fed to an electrolytic cell for generating alkaline and acid water, and using the measured conductivity to perform adjustments to the current (i.e.-amperage) being fed to the electrolytic cell to achieve the desired pH of the electrolyzed alkaline water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a conductivity sensor as suggested by Abramowitz et al to the system of Sawada for the purpose of permitting the monitoring of the conductivity to control the rate of current in the electrolytic cell to ensure that the pH of the produced electrolyzed alkaline water was at the desired level.  Note that Abramowitz et al teach that the current was subjected to “continuous adjustments”, meaning that the adjustments were dynamic as claimed.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261), Chang (US 2004/0020835) and Setoyama et al (WO 97/46489) as applied to claim 1 above, and further in view of MacKenzie et al (US 2012/0160329).
Regarding claims 9 and 10, Field et al show (see paragraph [0147] and figs. 10A and 11) that the vehicular cleaning system included a conduit (e.g.-160). 
Field et al do not show the device including a splitter, two conduits, and a combiner as claimed.
MacKenzie et al teach (see paragraph [0003]) that plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a splitter connected to at least two conduits, and twisting the conduits around each other .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2004/0094406) in view of Field et al (US 2007/0187261), Chang (US 2004/0020835), Setoyama et al (WO 97/46489) and MacKenzie et al (US 2012/0160329) as applied to claim 10 above, and further in view of Koda (US 2018/0216895).
MacKenzie et al fail to teach that the twisted conduits were separated by a single wall.  
Koda teaches (see abstract, fig. 4A, paragraphs [0023] and [0069]-[0070]) that a fluid conduit could be constructed with internal partition walls (212a) which impart additional strength to the fluid conduit and suppresses crushing of the pipe member.  Additionally, the upstream end of internally partitioned conduit functioned as a splitter and the downstream end functioned as a combiner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the twisted pair of conduits of MacKenzie et al by using the internally partitioned conduit of Koda, where the conduits were separated by a single wall, to thereby provide the conduit pair with increased strength and to suppress crushing of the conduit as taught by Koda.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguti et al (US 5,445,722) in view of Field et al (US 2007/0187261), Carter et al (US 2006/0076064), Setoyama et al (WO 97/46489) and Chang (US 2004/0020835).
Yamaguti et al teach (see abstract, fig. 1, col. 3, line 50 to col. 4, line 54) a system comprising an electrolytic cell that included an anode compartment (1a) comprising an anode (5a), a cathode compartment (1b) comprising a cathode (5b), a first sensor (11) for measuring the conductivity of the electrolyte solution being fed to the anode compartment and a microprocessor (25) that modifies the operation of the system based on the measured conductivity.  

Regarding (1a), Field et al teach (see abstract, figs. 7 and 10A) a cleaning system which comprised a vehicle (“mobile hard floor surface cleaner” 100) and an electrolytic cell for generating anolyte and catholyte solutions to be applied by the vehicular cleaning system.  Field et al teach (see fig. 17 and paragraph [0202]) that the mobile cleaning system could also include a wand (387A and 387B) for providing the generated cleaning fluid (electrolyzed alkaline water) to a surface to be cleaned.  Field et al also teach (see paragraph [0142]) the presence of pumps necessary for moving fluid around the system.  The wand of Field et al was configured to deliver the cleaning fluid to a material that is to be cleaned.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the electrolytic cell system of Yamaguti et al for use in the cleaning system of Field et al to achieve the benefits of the system of Yamaguti et al in a cleaning system as taught by Field et al in addition to the wand adapted for hand-directed application of the cleaning fluid to a surface to be cleaned.  As noted, Field et al suggest providing a pump as necessary for moving fluid around the system, such as for moving the electrolyzed water from the electrolytic cell to the wand.  
Regarding (1b), Carter et al teach (see fig. 1, paragraphs [0003]-[0006] and [0021]-[0022]) that spray cleaning of carpets can be enhanced by adapting the spraying assembly to provide a pulsed spray of water and/or cleaning solution to a surface.  The apparatus included a “pulse valve assembly (140)” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a pulsating valve (i.e. a pulsating mechanism) as taught by Carter et al to the wand of Field et al for the purpose of enhancing the cleaning effect by increasing the agitation experienced by the surface to be cleaned as taught by Carter et al.
Regarding (2), both Yamaguti et al and Field et al teach the use of sodium chloride as the primary electrolyte addition to the water to be electrolyzed.  
Setoyama et al teach (see description (machine translation) on pages 2-4) that the use of chloride salts for generating electrolyzed water that is to be subsequently used for cleaning developed problems of generating harmful gas (chlorine gas), discoloration and bleaching of treated surfaces.  In order to solve these problems Setoyama et al teach that one could use sodium carbonate or potassium carbonate and, in example 1 (page 13 of machine translation) the examples utilized sodium carbonate as the addition to the water to be electrolyzed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized sodium carbonate as the electrolyte addition to the water of Yamaguti et al as suggested by Setoyama et al for the purpose of avoiding dangerous chlorine gas production and also to avoid discoloration/bleaching problems associated with using the chloride-based electrolytes of Yamaguti et al when adapting the cell of Yamaguti et al to produce the electrolyzed water for use in cleaning in accordance with the teachings of Field et al.  
Regarding (3), Field et al teach (see paragraph [0155]) that the liquid distribution path of cleaning vehicle 100 could also include one or more filters for removing selected components or chemicals from the produced EA water (electrolyzed alkaline water).  

Therefore, it would have been obvious to one of ordinary skill in the art to have added the magnet of Chang to the system of Yamaguti et al as modified by Field et al according to the suggestion of Field et al of providing additional treatments on the electrolyzed water for the purpose of combining the effect of the electrolyzed water of Yamaguti et al/Field et al with the enhanced cleaning and washing function of water treated by a magnet as taught by Chang.  Since Field et al suggested further treatment of the electrolyzed water, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the magnet of Chang at a location downstream from the electrolytic cell.  
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261), Chang (US 2004/0020835) and Setoyama et al (WO 97/46489) as applied to claim 15 above, and further in view of MacKenzie et al (US 2012/0160329).
Regarding claims 16 and 17, Field et al show (see paragraph [0147] and figs. 10A and 11) that the vehicular cleaning system included a conduit (e.g.-160) for directing to electrolyzed water from the electrolytic cell to the wand. 
Field et al do not show the conduit including two conduits that are in contact with, and coupled to, each other as claimed.
MacKenzie et al teach (see paragraph [0003]) that plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a splitter connected to at least two conduits, and twisting the conduits around each other and a combiner at the opposite end of the conduits to thereby increase the relative strength of the conduit as taught by MacKenzie et al.

Regarding claim 19, as noted above, Carter et al teach the presence of a pulse valve assembly as a pulsating mechanism and designed to pulsate the cleaning fluid being applied by a wand.
Regarding claim 20, since Field et al suggested further treatment of the electrolyzed water, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the magnet of Chang at a location downstream from the electrolytic cell.  
Regarding claim 21, since Field et al suggested further treatment of the electrolyzed water, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the magnet of Chang at a location downstream from the electrolytic cell.  Selection of either upstream or downstream from the first and second conduit of claim 16 would have involved no more than routine experimentation to determine an appropriate location for the magnet of Chang.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cremers (US 3,909,197) is similar to Carter et al regarding the teaching of applying a jet of cleaning liquid in a pulsated manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796